Appellant insists that the record shows him to have done all that he could in order to get his bills of exception filed within the time allowed by statute, and to get the court to properly make an order extending said time. The averments in appellant's motion and in the affidavit supporting same are quite general, but we have looked over the bills of exception mentioned and observe that in the three presenting the important questions to appellant, the refusal of his application for continuance and to continue the case for the purpose of getting his former co-defendant, that all three of said bills appear to be based on matters contained in affidavits, each taken before the attorney for the appellant. In such cases the rule seems to be uniformly adhered to that such affidavits are insufficient. See Gibb v. State,99 Tex. Crim. 186; Garner v. State, 100 Tex.Crim. Rep., and cases cited in section 192 of Branch's Ann. P. C.
We are constrained to overrule appellant's motion for rehearing.
Overruled.